 


110 HR 4005 IH: Capturing On-line Predators Act of 2007
U.S. House of Representatives
2007-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4005 
IN THE HOUSE OF REPRESENTATIVES 
 
October 30, 2007 
Mr. Keller of Florida (for himself, Mr. Smith of Texas, and Mr. Forbes) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to prevent misrepresentation of their ages by on-line predators as a means for the enticement of children. 
 
 
1.Short titleThis Act may be cited as the Capturing On-line Predators Act of 2007. 
2.Misrepresentation of age by on-line predators 
(a)OffenseChapter 117 of title 18, United States Code, is amended by inserting after section 2422 the following: 
 
2422A.Misrepresentation of age by on-line predators 
(a)Whoever, being 18 years of age or older, knowingly misrepresents their age in an on-line communication to a minor to persuade, induce, entice, or coerce any individual to engage in any sexual activity for which any person can be charged with a criminal offense, or attempts to do so, shall be fined under this title or imprisoned for not more than 10 years, or both. A defendant sentenced to imprisonment under this section shall serve that sentence consecutively to any sentence of imprisonment imposed for any other offense in the same criminal episode. 
(b)As used in this section, the term online communication means any communication over the Internet. . 
(b)Conforming amendment to table of sectionsThe table of sections at the beginning of chapter 117 of title 18, United States Code, is amended by inserting after the item relating to section 2422 the following new item: 
 
 
2422A. Misrepresentation by on-line predators..  
 
